COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

MICHAEL J. GOPIN,                                 §
                                                                 No. 08-14-00233-CV
                             Appellant,           §
                                                                    Appeal from the
v.                                                §
                                                               County Court at Law No. 6
PEDRO ARIAS, PAUL DALE,                           §
DEBBIE ESCOBAR, EDDIE                                           of El Paso County, Texas
ESCOBAR, BENJAMIN GONZALEZ,                       §
NANCY GONZALEZ, RICHARD V.                                       (TC# 2013DCV3357)
LUCERO, CHRISTINA ASTORGA                         §
MARTINEZ, BECKY DURAN, LUCY
A. MORALES-LUCERO, ASHLEY                         §
LUCERO, JUAN M. MARTINEZ,
AURORA M. NICHOLS, AND JUAN                       §
NICHOLS,

                             Appellees.

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Michael J. Gopin, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because the dispute between the parties has been

resolved. We grant the motion and dismiss the appeal. Costs of the appeal are taxed against the

party incurring same. See TEX.R.APP.P. 42.1(d).


                                            STEVEN L. HUGHES, Justice
December 19, 2014

Before McClure, C.J., Rodriguez, and Hughes, JJ.